number release date internal_revenue_service index number ----------------- ------------------------------------ ---------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number refer reply to cc psi b07 plr-157457-05 date date we received a letter dated date from your authorized ------------------------------------ ------------- ----- -- --------- --------- ----------- -------- -------- legend legend corporation state a b c d e f g dear --------------- representative requesting rulings regarding the application of sec_216 of the internal_revenue_code this letter responds to that request corporation organized under the laws of state corporation owns land and a building which consists of a residential units and a ground floor that contains b commercial unit and a parking garage currently c shares of common_stock of corporation are issued and outstanding out of a total of d authorized shares all of the outstanding common_stock has been allocated to the residential units no stock has been allocated to the commercial unit or the garage the total square footage of the residential units is e the square footage of the commercial unit is f corporation proposes to allocate g shares of its authorized but unissued stock to the commercial unit new shares corporation represents that the shares allocated to the commercial unit will bear a reasonable relationship to the ratio of the value of the represented facts are as follows corporation is a cooperative housing the proprietary lease will entitle the purchaser of the additional shares corporation further proposes to form a limited_liability_company llc with plr-157457-05 corporation’s equity in the commercial unit to the value of the corporation’s equity in the land building and garage attributable to the commercial unit to occupy the unit for dwelling purposes solely by reason of the ownership of such shares the owner of the commercial unit will be entitled to install facilities in commercial unit for cooking sleeping and sanitation normally found in residence corporation as the sole member corporation will transfer the new shares to llc and then distribute all of the membership interests in llc pro_rata to corporation’s tenant- stockholders llc will elect to be classified as a partnership currently permit modification of the commercial unit to residential use as a matter of right corporation submits facts and representations to show that it would be reasonable to convert the commercial unit to residential use the size and location of the commercial unit are such that with certain modifications it could be converted into residential apartments the cost of adding sleeping and cooking facilities to the commercial unit would be approximately percent of the fair_market_value the commercial unit would have if it was sold as a residential unit corporation represents that the local zoning law and building regulations you have specifically requested the following rulings initially llc will be treated as a disregarded_entity accordingly corporation will be treated as the owner for federal tax purposes of the new shares held by llc the distribution by corporation of the llc interests will be treated as a distribution by corporation of the llc assets the new shares immediately after the distribution the stockholders of corporation will be treated as contributing the new shares to llc unless it elects otherwise llc will be treated as a partnership for federal tax purposes following the distribution of the new shares to corporation’s stockholders the issuance of shares allocated to the commercial unit and the possible nonresidential use of the commercial unit will not prevent corporation from qualifying as a cooperative_housing_corporation under sec_216 for purposes of sec_216 the income corporation receives from llc will be income derived from tenant-stockholders the deemed_distribution by corporation of the new shares will not be treated as a distribution to the tenant-stockholders to which sec_301 applies by reason of sec_305 or c but will constitute a distribution to which sec_305 applies thus the plr-157457-05 distribution will not result in taxable_income to any of the corporation’s shareholders further the basis of the stock in corporation held by a shareholder immediately prior to the distribution of the shares will be allocated between the stock immediately prior to the distribution of the shares and the new shares deemed received in the distribution in proportion to the fair_market_value of the stocks of each immediately after the distribution in accordance with sec_307 no gain_or_loss will be recognized to corporation upon the deemed_distribution of the new shares in accordance with sec_311 the deemed transfer to llc by corporation’s shareholders of their newly received shares will have no adverse effect upon any of the above conclusions ruling_request sec_301_7701-3 of the procedure and administration regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that unless it elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner in revrul_99_5 1999_1_cb_434 situation llc which for federal tax purposes is disregarded as an entity separate from its owner is converted to a partnership when the new member b purchases an interest in the disregarded_entity from the owner a b's purchase of of a's ownership_interest in llc is treated as the purchase of a interest in each of the llc's assets which are treated as held directly by a for federal tax purposes immediately thereafter a and b are treated as contributing their respective interests in those assets to a partnership in exchange for ownership interests in the partnership initially llc will be treated as an entity disregarded from its owner accordingly corporation will be treated as the owner for federal tax purposes of the new shares held by llc the distribution by corporation of the llc interests will be treated as a distribution by corporation of the llc assets new shares immediately after the distribution the stockholders of corporation will be treated as contributing the new plr-157457-05 shares to llc unless it elects otherwise llc will be treated as a partnership for federal tax purposes ruling_request sec_2 sec_216 provides that the term cooperative_housing_corporation sec_1_216-1 provides in relevant part that in order to qualify as a sec_216 provides that the term tenant-stockholder means a person means a corporation - a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant- stockholders who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy cooperative_housing_corporation under sec_216 each stockholder of the corporation whether or not the stockholder qualifies as a tenant-stockholder under sec_216 and sec_1_216-1 must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient such right must be conferred on each stockholder solely by reasons of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial revrul_74_241 1974_1_cb_68 provides that for purposes of sec_216 the term apartment in a building means an independent housekeeping unit consisting of one or more rooms containing facilities for cooking sleeping and sanitation normally found in a principal_residence that a unit presently contain all the facilities normally found in a principal_residence in order to constitute an apartment in a building for purposes of sec_216 a unit will revrul_90_35 1990_1_cb_48 provides that revrul_74_241 does not require plr-157457-05 be treated as meeting that definition if the stockholder is entitled to convert the unit to an apartment as defined in revrul_74_241 solely by reason of ownership of stock in the cooperative_housing_corporation the conversion of the unit would be reasonable under all the facts and circumstances including structural feasibility and cost and the applicable zoning building and fire codes permit both the conversion and residential use of the unit as a matter of right subject_to the limitation below and based solely upon those representations we conclude that provided corporation satisfies the requirements of sec_216 c and d neither the issuance of stock by corporation to be allocated to the commercial unit nor the possible nonresidential use of the unit will prevent corporation from qualifying as a cooperative_housing_corporation within the meaning of sec_216 we also conclude that for purposes of sec_216 the income corporation receives from llc will be income derived from tenant-stockholders provided that the fully paid-up requirement of sec_216 is met applying the above standards to the facts and representations submitted and ruling_request sec_4 sec_305 provides that except as otherwise provided gross_income does not include the amount of any distribution of the stock of a corporation made by such corporation to its shareholders with respect to its stock sec_305 provides that distributions in lieu of money disproportionate distributions distributions of common_stock and preferred_stock distributions on preferred_stock and distributions of convertible preferred_stock are treated as sec_301 distributions of property under sec_305 and sec_1_305-7 a change in conversion ratio a change in redemption price a difference between redemption price and issue_price a redemption which is treated as a distribution to which sec_301 applies or any transaction having a similar effect on the interest of any shareholder may be treated as a distribution with respect to any shareholder whose proportionate interest in the earnings_and_profits or assets of the corporation is increased by such change difference redemption or similar transaction sec_307 provides that if a shareholder in a corporation receives its stock new stock in a distribution to which sec_305 applies then the basis of such new stock and of the stock with respect to which it is distributed old stock respectively shall in the shareholder's hands be determined by allocating between the old stock and the new stock the adjusted_basis of the old stock sec_1_307-1 provides that if a shareholder receives stock as a distribution on stock previously held and under sec_305 such distribution is not includible in gross plr-157457-05 income the basis of the stock with respect to which the distribution was made shall be allocated between the old and new stocks in proportion to the fair market values of each on the date of distribution sec_311 provides that no gain_or_loss shall be recognized to a corporation on the distribution not in complete_liquidation with respect to its stock of its stock sec_301_7701-2 provides that if an entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner since llc will be a disregarded_entity sec_301_7701-2 will treat corporation as the owner of llc’s assets ie the new shares as such corporation’s distribution of the llc shares will be treated as a distribution of the new shares because of corporation’s pro-rata distribution of common_stock to its tenant-stockholders the recipients of the llc shares will not include the shares into gross_income under sec_305 under sec_307 and sec_1_307-1 the tenant-stockholders will allocate basis between their previously held shares and the new shares in proportion to the fair market values of each on the date of distribution finally there will be no gain_or_loss to corporation on the distribution of its common_stock under sec_311 accordingly we conclude that the deemed_distribution by corporation of the new shares will not be treated as a distribution to the tenant-stockholders to which sec_301 applies by reason of sec_305 or c but will constitute a distribution to which sec_305 applies thus the distribution will not result in taxable_income to any of the corporation’s shareholders further the basis of the stock in corporation held by a tenant-stockholder immediately prior to the deemed_distribution by corporation of the new shares will be allocated between the corporation stock held immediately prior to the distribution and the new shares received in the distribution in proportion to the fair_market_value of the stocks of each immediately after the distribution in accordance with sec_307 we also conclude that the deemed_distribution by corporation of the new shares will not result in the recognition of gain_or_loss by corporation under sec_311 ruling_request based on the information submitted and representations made we conclude that the transfer to a newly formed llc by corporation’s shareholders of their newly received shares will have no adverse affect upon ruling_request sec_1 or except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion whether corporation otherwise meets the requirements of sec_216 this ruling is directed only to the taxpayer requesting it sec_6110 specifically we express or imply no opinion as to whether corporation meets the plr-157457-05 requirements of sec_216 concerning whether the stock bears a reasonable relationship to the portion of the value of the corporation’s equity in the building and land which is attributable to the unit which the purchaser is entitled to occupy provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination copies of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office we are sending the rulings contained in this letter are based upon information and sincerely s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs special industries-
